UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2192


In Re:   RICHARD EDWARD BRILLHART,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   July 29, 2011                  Decided:   August 11, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard Edward Brillhart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard    Edward      Brillhart      petitions     for     a   writ   of

mandamus, alleging that the Federal Bureau of Prisons (BOP) is

deducting more than twenty percent of his trust account balance

for payment of filing fees, in violation of Torres v. O’Quinn,

612 F.3d 237 (4th Cir. 2010).           He seeks an order from this court

directing the BOP to comply with Torres.                 Our review of district

court records confirms that the BOP is now in compliance with

Torres.    Accordingly,      although       we   grant    leave   to   proceed    in

forma   pauperis,    we    deny   the   mandamus    petition      as   moot.      We

dispense   with     oral    argument     because     the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                        2